Citation Nr: 9931467	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a scar of the right 
leg.

2.  Entitlement to service connection for a scar of the right 
leg.

3.  Entitlement to service connection for tension headaches 
due to undiagnosed illness.

4.  Entitlement to service connection for dizziness due to 
undiagnosed illness.

5.  Entitlement to service connection for degenerative joint 
disease of the elbows as due to undiagnosed illness.

6.  Entitlement to service connection for aching knee joints 
as due to undiagnosed illness.

7.  Entitlement to service connection for aching shoulder 
joints as due to undiagnosed illness.

8.  Entitlement to service connection for aching finger 
joints as due to undiagnosed illness.

9.  Entitlement to service connection for presbyopia due to 
undiagnosed illness.

10.  Entitlement to service connection for onychomycosis due 
to Agent Orange.

11.  Entitlement to service connection for tinea pedis due to 
Agent Orange.

12.  Entitlement to service connection for seborrheic 
dermatitis due to Agent Orange.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, from July to September 1980, and from September 1990 to 
April 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1997 and 
March 1998, from the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Evidence presented since the last denial of service 
connection for a scar as a result of gunshot wound to the 
right leg bears directly and substantially on the specific 
matters under consideration.  The claim is well grounded, and 
reopened and remanded.

3.  The veteran's headaches have been attributed to a known 
clinical diagnosis, specifically they have been identified as 
tension headaches.  There is no medical opinion linking 
tension headaches to service.

4.  The veteran's elbow pains have been attributed to a known 
clinical diagnosis, specifically they have been identified as 
due to degenerative joint disease.  There is no medical 
opinion linking degenerative joint disease involving the 
elbows to service.

5.  The veteran's bilateral knee pain has been attributed to 
a known clinical diagnosis, specifically it has been 
identified as degenerative joint disease.  There is no 
medical opinion linking degenerative joint disease involving 
the knees to service.

6.  The veteran's shoulder pain has been attributed to a 
known clinical diagnosis, specifically it has been identified 
as degenerative joint disease.  There is no medical opinion 
linking degenerative joint disease involving the shoulders to 
service.

7.  The veteran's bilateral hand pain has been attributed to 
a known clinical diagnosis, specifically it has been 
identified as carpal tunnel syndrome.  There is no medical 
opinion linking carpal tunnel syndrome to service.

8.  The objective medical evidence fails to show any chronic 
eye disorder incurred in or aggravated by active service, or 
due to undiagnosed illness.  

9.  Presbyopia is a congenital disorder and is not 
compensable as a disability for VA purposes.  

10.  The veteran's retained foreign body of the left eye was 
incurred during civilian employment, and is not shown by the 
objective medical evidence of record to have been aggravated 
by active military service.

11.  Tinea pedis, onychomycosis, and seborrheic dermatitis 
are not disabilities recognized by VA as presumptively 
associated with herbicide exposure.

12.  The veteran's service medical records are negative for 
any findings of a chronic disability manifested by tinea 
pedis, onychomycosis, or seborrheic dermatitis incurred in or 
aggravated by active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last denial of service connection for a gunshot wound scar of 
the right leg, and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 and Supp. 1998); 38 C.F.R. § 3.156 (1998).

2.  The claim for entitlement to service connection for 
headaches due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

3.  The claim for entitlement to service connection for 
dizziness as due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

4.  The claim for entitlement to service connection for 
degenerative joint disease of the elbows due to undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

5.  The claim for entitlement to service connection for 
bilateral knee pain due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1998).

6.  The claim for entitlement to service connection for 
bilateral finger pain due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1998).

7.  The claim for entitlement to service connection for 
bilateral shoulder pain due to undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

8.  The claim for entitlement to service connection for an 
eye disorder, as due to undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1998).

9.  The claim for entitlement to service connection for 
onychomycosis, tinea pedis, and seborrheic dermatitis, as due 
to herbicide exposure, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a scar of the right 
leg.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1999).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

Service connection for a gunshot wound scar of the right leg 
was first denied by a rating decision of May 1981.  It was 
noted that the veteran's service medical records did not show 
treatment for shrapnel wounds.  Evidence submitted subsequent 
to the May 1981 decision includes service medical records 
from the veteran's National Guard service and third period of 
active duty, VA outpatient treatment records, dated between 
January 1994 and March 1998, the report of a VA general 
medical examination, conducted in August 1997, and the 
veteran's testimony at his personal hearing, conducted in 
August 1998.

A review of the veteran's service medical records is negative 
for treatment of a shrapnel wound of the right leg, however, 
his service personnel records do indicate that he was awarded 
the purple heart medal.

The report of a VA general medical examination, conducted in 
August 1997, and VA outpatient treatment records, dated 
between January 1994 and March 1998 are negative for mention 
of the claimed scar.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that he was 
wounded by shrapnel while in a firefight in the Ashau Valley 
in Vietnam.  He reported that his wound was treated on the 
spot by a medic and that he did not recall later treatment 
which would have resulted in records.  He reported that he 
received the purple heart for this wound.

The Board finds that the veteran's testimony at his personal 
hearing is both new and material.  A complete review of the 
evidence shows that the veteran was awarded the purple heart 
medal in Vietnam.  The medical record shows no specific 
finding of a scar of the right lower extremity, however, the 
veteran has not been afforded an examination for that 
specific purpose.  The Board concludes that the veteran's 
claim is reopened, is well grounded, and must be remanded for 
further medical development.


2.  Entitlement to service connection for tension headaches 
due to undiagnosed illness.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a chronic 
disability manifested by tension headaches which had its 
origins during a period of active duty.  VA outpatient 
treatment records, dated in February 1980, show complaints of 
fairly severe, chronic type headaches, temporal and frontal 
in nature.  X-ray examination of the skull was normal.  
Records dated in March 1981 show the veteran diagnosed with 
psychosomatic illness, generally depressed and agitated and 
seeking medication.  A report of medical history, prepared 
during a National Guard physical examination, shows the 
veteran giving a history of frequent or severe headaches in 
July 1985.  

Gulf War registry examination, conducted in December 1993, 
shows the veteran complaining of headaches.  Outpatient 
treatment records, dated from December 1993 to March 1998 
show the veteran making frequent complaints of headaches.  

The report of a VA neurological disorders examination, 
conducted in August 1997, shows the veteran complaining of 
daily headaches beginning behind the eyes in a frontal 
distribution described as band-like pressure with radiation 
globally.  He denied associated nausea, vomiting, arm or leg 
weakness or numbness, changes in speech or voice, double 
vision, changes in vision, or visual sentilations during 
these headaches.  He denied photo or phonophobia.  He 
reported that these headaches had begun after the Gulf War.  
He did not report the history of his prior complaints of 
severe headaches in 1980 and 1981.  The diagnosis rendered 
was tension headaches.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that his 
headaches began one month after returning from Saudi Arabia 
and that they occur daily.  They occur when he works and he 
takes pills for them.  He attributed them to his exposure to 
diesel fuel during the Gulf War, however, he did not comment 
on, or testify regarding his civilian employment.  Records 
within the claims folder show employment both as a mechanic 
and as a driver for a fuel tank truck.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, under 38 C.F.R. § 
3.317 (1999) the Secretary of VA is authorized to compensate 
a Persian Gulf veteran who exhibits objective indications of 
a chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
including but not limited to signs or symptoms such as 
headaches and involving the gastrointestinal system, during 
active service or to a degree of 10 percent or more after 
service.  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness, or the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  

The three elements of a well-grounded claim are:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a nexus 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, as for the second 
element, the kind of evidence to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required.  Id at 93.

The objective medical evidence of record shows that the 
veteran's current headaches are not due to an undiagnosed 
illness.  They have been established to be tension headaches.  
According to medical history, he had headaches prior to the 
third period of service, but whether or not these were 
tension headaches is unclear.  In any event, there is no 
medical evidence of headaches during service, to include the 
third period of service.  The veteran does not appear to 
dispute this, but has testified that his headaches began 
about one month after this period of service.  The first 
medical evidence of tension headaches dates from some time 
after service, and, significantly, there is no medical 
opinion linking the tension headaches to service, either by 
virtue of incurrence or aggravation.  Accordingly, the claim 
for service connection for headaches, either on a direct or 
presumptive basis, is not well grounded, and must be denied.

3.  Entitlement to service connection for dizziness due to 
undiagnosed illness.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a chronic 
disability manifested by dizziness.  Service medical records 
are also negative for complaints of, or treatment for head 
injuries, or any injuries subsequent to falls during the 
veteran's Persian Gulf service.

The report of a VA Gulf Registry examination, conducted in 
December 1993, shows complaints of dizziness.  VA outpatient 
treatment records, dated in January 1994, show complaints of 
dizziness with no loss of consciousness, no vertigo, no 
double vision, no upper or lower extremity weakness, and no 
bowel or bladder complaints.  

The reports of VA General Medical, and Neurological 
examinations conducted in August 1997 are negative for 
complaints of dizziness.  VA outpatient treatment records 
dated from January 1994 to March 1998 are negative for 
complaints of dizziness.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that he began 
to experience dizziness while in Saudi Arabia while climbing 
up onto trucks.  He reported several falls where he claimed 
he hit his head.  He reported current complaints of dizziness 
both on climbing and on standing still.  He stated that he 
didn't remember if he saw a medic in Saudi Arabia.

The Board concludes that the objective medical evidence of 
record fails to show a chronic disability manifested by 
dizziness.  The veteran made vague complaints of dizziness 
during two instances of treatment more than five years ago.  
The Board does not find his hearing testimony convincing 
regarding this disability, but, in any event, there is no 
medical opinion that these symptoms are manifestations of 
chronic disability, whether undiagnosed or not.  The lack of 
credible evidence of a current chronic disability renders the 
veteran's claim not well grounded.


4.  Entitlement to service connection for degenerative joint 
disease of the elbows as due to undiagnosed illness.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of 
degenerative joint disease of the elbows.  

The report of a VA Persian Gulf Registry examination, 
conducted in December 1997, shows complaints of joint pain.  
Outpatient treatment reports dated from January 1994 to July 
1997 also show complaints of joint pains.  Records from July 
1997 show a diagnosis of chronic arthritis.

The report of a VA joints examination, conducted in August 
1997, shows the veteran complaining of joint pains.  
Examination showed range of motion of the elbows as follows:  
pronation 72 degrees on the right, 74 degrees on the left, 
supination of 81 degrees on the right and 80 degrees on the 
left.  X-ray examination showed an osteophyte in the 
olecranon process on both sides, more on the left.  The 
diagnosis was degenerative joint disease, moderate, with 
slight loss of motion.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He made no specific 
complaints regarding his elbow disability, other than to 
report pain.

The veteran's complaints of elbow pain have been attributed 
to degenerative joint disease and a diagnosis has been 
assigned.  X-ray examination confirmed this diagnosis.  The 
veteran's claim for service connection for a bilateral elbow 
disorder as caused by an undiagnosed illness is not well 
grounded, as a diagnosis has been rendered to explain his 
complaints.  Because there is no medical opinion linking 
degenerative joint disease of the elbows to service, the 
claim on a direct and presumptive basis is not well grounded, 
and is denied.

5.  Entitlement to service connection for aching knee and 
finger joints as due to undiagnosed illness.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of 
degenerative joint disease of the knees or hands, or any 
chronic disability manifested by joint pain of the hands or 
knees.

The report of a VA Persian Gulf Registry, conducted in 
December 1997, shows complaints of joint pain.  Outpatient 
treatment reports dated from January 1994 to July 1997 also 
show complaints of joint pains.  Records from July 1997 show 
a diagnosis of chronic arthritis.

The report of a VA examination, conducted in August 1997, 
shows the veteran complaining of joint pains.  He stated that 
he was having problems with hand weakness and difficulty 
manipulating various wrenches.  Examination showed range of 
motion of the knees as follows:  flexion of 0-130 degrees on 
the right and 0-130 on the left.  There was no swelling or 
deformity, and no subluxation, lateral instability, nonunion, 
loose motion, malunion, or atrophy.  He limped favoring his 
left knee.  X-ray examination showed no bony abnormality.  
The diagnosis was degenerative joint disease, moderate, with 
mild slight loss of motion.

Examination of the hands showed grip strength down to 3/5 
bilaterally.  He had some problems approximating his thumb to 
his small finger.  X-ray examination showed no bony 
abnormality.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He made stated that his 
knees swell and are painful.  He stated that his hands hurt.  
He stated that his hands and knuckles swell and get tender.

The veteran's complaints of bilateral knee pain, and hand 
pain have been attributed to degenerative joint disease and 
carpal tunnel syndrome.  Diagnoses have been assigned.  
Although X-ray examination showed no bony abnormality, the 
veteran has complained of swelling of the knees and hands.  A 
diagnosis of degenerative joint disease was rendered based on 
his complaints of knee pain and swelling.  A diagnosis of 
carpal tunnel syndrome was entered based on his complaints of 
hand pain, swelling, and loss of grip strength.  The 
veteran's claims for service connection for bilateral knee 
and hand disorders, as caused by an undiagnosed illness, are 
not well grounded.  Because there is no medical opinion 
linking degenerative joint disease of the knees or carpal 
tunnel syndrome to service, the claims on a direct and 
presumptive basis are not well grounded and are denied.


6.  Entitlement to service connection for aching shoulder 
joints as due to undiagnosed illness.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a chronic 
disability manifested by aching shoulder.

The report of a VA Persian Gulf Registry, conducted in 
December 1997, shows complaints of joint pain.  Outpatient 
treatment reports dated from January 1994 to July 1997 also 
show complaints of joint pains.  Records from July 1997 show 
a diagnosis of chronic arthritis.

The report of a VA joints examination, conducted in August 
1997, shows the veteran complaining of joint pains.  He 
stated he experiences chronic shoulder pain.  Examination 
showed flexion on the right of 107 degrees, left 168 degrees, 
internal rotation on the right 88 degrees, left 86 degrees, 
external rotation on the right of 85 degrees, left 84 
degrees, abduction on the right of 172 degrees, 167 degrees 
on the left.  X-ray examination was normal.  A diagnosis of 
degenerative joint disease, moderate, with slight loss of 
motion, was rendered.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that he has 
difficulty lifting his arms.

The veteran's complaints of shoulder pain have been 
attributed to degenerative joint disease and a diagnosis has 
been assigned.  Therefore, the veteran's claim for service 
connection for a bilateral shoulder disorder as caused by an 
undiagnosed illness is not well grounded.  In view of the 
fact that there is no medical opinion linking the 
degenerative joint disease involving the shoulders to 
service, the claim on a direct or presumptive basis must be 
denied as not well grounded.

8.  Entitlement to service connection for presbyopia due to 
undiagnosed illness.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or a diagnosis of a chronic 
eye condition which had its origins during active military 
service.  Service medical records, dated in September 1990 
show that slit lamp examination revealed a central corneal 
rust spot in the left eye.

The report of a VA examination, conducted in August 1997, 
shows the veteran complaining of some tearing.  He gave a 
history of a metallic fragment in his left eye prior to 
deployment in Desert Storm.  Examination showed correction 
for presbyopic only, in the left eye.  The left eye revealed 
a mild opacity of the cornea with some iron staining.  The 
diagnosis was corneal opacity, left, secondary to metallic 
foreign body, and presbyopia.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that he 
incurred his left eye retained foreign body injury while 
removing a transmission from a truck in civilian employment.  
He reported that he did not injure his eyes in Saudi Arabia.  
He stated that his eye becomes scratchy, irritated, and red.

The objective medical evidence fails to show any chronic eye 
disorder incurred in or aggravated by active military 
service, or due to undiagnosed illness.  Presbyopia is a 
congenital disorder and is not compensable as a disability 
for VA purposes.  The veteran's retained foreign body of the 
left eye was incurred during civilian employment, and is not 
shown by the objective medical evidence of record to have 
been aggravated by active military service.  The veteran's 
claim for compensation for a chronic eye disability is not 
well grounded and is denied.


9.  Entitlement to service connection for onychomycosis, 
tinea pedis, and seborrheic dermatitis as due to exposure to 
Agent Orange.

A review of the veteran's service medical records is negative 
for evidence of a chronic disability manifested by 
onychomycosis, tinea pedis, and seborrheic dermatitis 
incurred in or aggravated by active military service.  

VA outpatient treatment records, dated in June 1992, show the 
veteran treated for redness and scaling on the forehead, chin 
and mid chest.  Diagnosis was severe seborrheic dermatitis.  
Records from December 1993 show the veteran treated for 
complaints of a skin rash.  Diagnosis was again seborrheic 
dermatitis.  Records from December 1994 show the veteran seen 
again for seborrheic dermatitis.

The report of a VA skin examination, conducted in August 
1997, shows the veteran complaining of a rash over the chest, 
scalp, face, and toes.  The examiner noted erythematous 
scalping patches in the hair and bearing areas of the face.  
The scalp and chest were clear.  There was maceration 
interdigitally, on the feet bilaterally.  There was distal 
dystrophy and lysis of the toenails bilaterally.  Diagnoses 
were seborrheic dermatitis, onychomycosis, and tinea pedis.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that he began 
experiencing festering sores several years prior.  They come 
up, drain, and are sticky.  He reported a skin rash all over 
his face and body since Vietnam.  He stated that these 
disorders existed prior to his deployment to Saudi Arabia, 
but that they worsened there.  He stated that he was given a 
salve as treatment while there.  He stated that his skin 
disorder has gotten worse since his return.  He reported that 
he is currently not on any medication for it.  

The Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Because the veteran had service in Vietnam, exposure to Agent 
Orange may be presumed.  38 C.F.R. §§ 3.307, 3.309 (1999).

The regulation, 38 C.F.R. § 3.309(e) (1999), lists several 
diseases for which service connection due to exposure to an 
herbicide agent may be granted on a presumptive basis, if the 
veteran was exposed to an herbicide agent and currently has 
one of the following diseases: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, porphyria cutanea tarda, soft-tissue 
sarcoma, multiple myeloma, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, and prostate 
cancer.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims has held that, to establish 
service connection in this manner, the veteran is still 
required to present medical evidence of a nexus between the 
in-service injury or disease, or continuous post-service 
symptomatology, and the current disability.  Lathan, 7 Vet. 
App. at 365; Grottveit, 5 Vet. App. at 93; Savage, No. 94-503 
(U.S. Vet. App. Nov. 5).

The veteran's skin disabilities are not presumptively related 
to Agent Orange exposure.  He has also not provided any 
competent medical evidence which would relate these disorders 
to either his military service, or to his Agent Orange 
exposure.  The veteran's skin disabilities are attributed to 
known clinical diagnoses and are therefore not attributable 
to an undiagnosed illness.  Finally, there is no evidence 
which indicates that the veteran's skin disabilities, which 
he claims were incurred during his Vietnam service, were 
present during that period of service or were chronically 
aggravated during either his second or third periods of 
active service.  His service medical records are completely 
negative for evidence of any skin disorder.  The veteran's 
claims for service connection for service connection for 
seborrheic dermatitis, onychomycosis, and tinea pedis are not 
well grounded and are denied.


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a scar of the right leg.
Entitlement to service connection for tension headaches due 
to undiagnosed illness is denied.
Entitlement to service connection for dizziness due to 
undiagnosed illness is denied.
Entitlement to service connection for degenerative joint 
disease of the elbows as due to undiagnosed illness is 
denied.
Entitlement to service connection for aching knee joints as 
due to undiagnosed illness is denied.
Entitlement to service connection for aching shoulder joints 
as due to undiagnosed illness is denied.
Entitlement to service connection for aching finger joints as 
due to undiagnosed illness is denied.
Entitlement to service connection for presbyopia due to 
undiagnosed illness is denied.
Entitlement to service connection for onychomycosis due to 
Agent Orange is denied.
Entitlement to service connection for tinea pedis due to 
Agent Orange is denied.
Entitlement to service connection for seborrheic dermatitis 
due to Agent Orange is denied.


REMAND

The veteran contends that he has a scar on his right leg 
which is secondary to a shrapnel wound incurred during his 
service in Vietnam.  The Board has found in the above 
decision that new and material evidence, in the form of the 
veteran's testimony at his personal hearing, has been 
presented and this claim is reopened.  The Board finds his 
statements regarding being wounded in Vietnam credible, 
however, there remains no objective medical evidence 
regarding the location and condition of the claimed scar.  
Further medical development is required.

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
VA scars examination.  The examiner 
should be asked to provide an opinion 
regarding the location and condition of 
the veteran's claimed scar secondary to 
gunshot wound to the right lower 
extremity.

Upon completion of the above described item the RO should 
again consider the veteran's claim for service connection for 
a scar secondary to gunshot would to the right lower 
extremity.  If the result remains adverse, the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

